DETAILED ACTION
This action is a response to communication filed October 4th, 2021.
Claim 1 is pending in this application.  
The present application is a continuation of application no. 16/741,294, filed on January 13th, 2020, which has matured into patent no. 11,140,257, which claims priority to provisional application no. 62/955,182, filed on December 30th, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,410,257. 

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art at the time of the effective filing date to save shared ringtone settings.

Instant Application
Patent no. 11,410,257
Claim 1
Claim 1




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Medved et al (U.S. Patent Application Publication no. 2008/0014911, hereinafter Medved).

With respect to claim 1, Medved discloses a method, comprising:
receiving, by a server (paragraph [0039], community server 130) and from a first device associated with a first user (paragraph [0040]) selection of a ringtone for use with the first device and a second device associated with a second user (paragraph [0041], call related media tones may be determined collectively by the members of a group), the first user and the second user corresponding to contacts in a messaging application (paragraph [0044], Buddy ID); and
saving, in response to the receiving, a ringtone setting that is shared by the first user and the second user, the ringtone setting indicating to use the ringtone for a call between the first device and the second device (paragraph [0041], selected call-related media tones may continue to be used when user 180 converses with these buddies).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Messenger	Patent no.	9,467,542
Medved	Pat. Pub.	2008/0162650
Onyon		Pat. Pub.	2006/0052091
Li		Pat. Pub.	2021/0176297
Messenger	Pat. Pub.	2018/0054720
Onyon		Patent no.	9,542,076
Chow		Pat. Pub.	2015/0195692
Lee		Pat. Pub.	2011/0113333
Goldfarb	Patent no.	2008/0014911
Sindoni		Pat. Pub.	2007/0201685

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/13/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457